 In theMatter Of PAPER CONTAINER MANUFACTURING Co., EMPLOYERandCHICAGO PAPER AND Box WORKERS'UNION,LOCAL No. 415, A. F. L.,PETITIONERCase No. 13-R-45,05--Decided March 10, 1948Winston, Strawn & Shaw,byMr. Neal J. McAuliffe, ofChicago, Ill.,for the Employer.Mr. George E. Higgins,of Chicago,Ill., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on December 3, 1947, before Richard C. Swander, hearingofficer.'The hearing officer's' rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERPaper Container Manufacturing Co. is engaged at its plant inChicago, Illinois, in the manufacture of paper cups and other paperproducts.It purchases annually supplies valued in excess of $1,000,-000, 75 percent of which is received from points outside the State.Its annual sales are valued in excess of $2,000,000, of which 90 to 95percent is shipped to points outside the State.We find that the Employer is engaged in commerce within themeaning of the Act.'Pursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor RelationsBoard has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members [Houston,Reynolds, andGray]76 N. L. R B, No. 97.636 PAPER CONTAINER MANUFACTURING CO.II.THE ORGANIZATION INVOLVED637The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.2III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all production and mainte-nance employees in the Employer's main plant building at 7415 EastEnd Avenue, Chicago, excluding office clerical employees, watchmen,and all supervisors.'The Employer contends that a unit restricted tothe main plant building is inappropriate because it fails to includeemployees in the other buildings of the Employer; namely, the machineshop at 1752 East 75th Street, the warehouse at 1929 West 43rdStreet,and the building at 1657 East 75th Street, all in Chicago.The machine shop employees:The machine shop, located about 300feet from the main plant, normally contains about 25 employees, whorepair and adjust machines used in the main plant.Similar work isdone by about 20 employees permanently stationed in the main plant.The machine shop employees do not work exclusively in the shop butspend a substantial part of their time working on machines in themain plant and the only reason for segregating these employees is lackof space in the main plant.While working in the main plant, themachine shop employees are under the same immediate supervision astheir counterparts in the main plant ; otherwise, they are under differentimmediate supervision.There is some interchange of personnel be-tween the machine shop and the main plant; the pay scale in the oneis comparable to that in the other.The Petitioner, in plants of other2Notice of the hearing on the instant petition was served on Paper Workers OrganizingCommittee,C I. 0 , which was certified by the Board on June 26,1945, in Case No. 13-R-316 pursuant to a consent election, as the representative of the Employer's production andmaintenance employeesThe Decision and Certification of Representatives is unpublished.This union has not complied with Section 9 (f) and(h) of the amended Act; It failed toappear at the hearingAt the hearing it was agreed by the parties that "floor girls" were not supervisors andshould be included in the unit. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago employers, represents the same classifications as are found inthe machine shop in the instant case.The warehouse employees:The three employees in the warehouse at1929 West 43rd Street, whose work consists of shipping and receiving,have the same duties and same immediate supervision as 20 otheremployees who work in the warehouse in the main plant. In fact,although the 43rd Street warehouse is about 13 miles distant from themain warehouse, it is merely an auxiliary of the latter, being used onlyto handle any overflow from the main warehouse.There is some inter-change in personnel between the two warehouses.The building at 1657 East '5th, Street:At this building, two blocksfrom the main plant, one girl is employed to dust, and, to pack incartons, paper cup dispensers shipped by the Employer. Similarwork is done by other employees or by machines in the main plant.The segregation of this employee is due solely to lack of space.Hersupervisor is the head of the purchasing department.With respect to all three foregoing groups, which the Petitionerwould exclude from the unit, no evidence was presented that theirinterests or working conditions differed from those of the productionand maintenance employees in the main plant, whom the Petitionerseeks to represent.On the other hand, the record is clear that thework of these three groups and, to a large extent, their immediatesupervision, is the same as that of employees in the main plant, thattheir operations are closely integrated with production and main-tenance operations in the main plant, and that their segregation there-from is due solely to lack of space 4We find that all production and. maintenance employees' of theEmployer at its main plant, at the 75th Street machine shop, at the1929West 43rd Street warehouse, and at the 1657 East 75th Streetbuilding, excluding office clerical employees, watchmen, and all super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.4 The record does not disclose the precise scope of the stipulated unit for which thePaper Workers Organizing Committee,C I 0 , was certified on Tune 26,1945, and for whichit negotiated a contractThe unit,as defined in the certification,included "all productionand maintenance employees of the Company at its 75th Street plant and at its 75th Streetand 43rd Street warehouses."The "75th Street plant"appears to refer to what was thenthemain plant.If so, it would seem that the machine shop employees were excludedfrom the past bargaining contract of the Employer.However, in the present state of therecord we hesitate to assume this to be the fact. PAPER CONTAINER MANUFACTURING CO.639The unit found appropriate in Section IV, above, includes em-ployees of the Employer in all its four buildings, and is more ex-tensive than the unit sought by the Petitioner.Since the Petitionerappears to represent a substantial number of employees in the largerunit, we shall at this time direct that an election be conducted amongthem forthwith.If, however, the Petitioner does not desire to par-ticipate in an election at this time, and shall notify the RegionalDirector, within five (5) days after the date of the issuance of thisDecision and Direction of Election, of its desire to withdraw thepetition herein, we shall set aside our Direction of Election anddismiss the petition.5DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Paper Container Manufactur-ing Co., Chicago, Illinois, an election by 'secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented by ChicagoPaper and Box Workers' Union, Local No. 415, A. F. L., for thepurposes of collective bargaining.6Matter of Vaughan Motor Company,54 N. L.R. B.1851.